DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 to 4, 6, 8 to 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (2010/0047563).
	The Nakai et al reference teaches an epitaxial wafer and method of growth, note entire reference.  The wafer consists of an epitaxial layer and is made of silicon. The Nakai et al reference shows in the abstract, Figures 1 and 2; [0022]-[0033], [0039], [0045], [0053], [0066]-[0079], Tables 1 and 2, an epitaxial wafer, comprising: an epitaxial layer with a bulk micro defect (BMD) on the layer
para [0053].  The wafer is substantially free of crystal origin particle defects, (instant claim 10). The wafer is subjected to visualization treatment  which includes heating the wafer at about 1000 °C for 16 hours, and the second treatment includes heating the wafer at about 780 °C for 3 hours and then about 1000 °C for 16 hours [referring to its [0066]-[0079, [0088]-[0094]].  The sole difference between the instant claim and the prior art is the density difference between the visualization treatments. However,  in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable ratio of density of oxygen precipitates between the two treatments in the Nakai et al reference in order to grow the desired wafer properties, as the visualization treatments are known to one of ordinary skill in the art to material effect the amount or density of the oxygen precipitates.
	With regards to claims 2 and 11, the ratio set forth is merely the opposite of the ratio of claim 1 and therefore obvious to one of ordinary skill in the art over the Nakai et al reference for the same reasons as above. 
	With regards to claim 3, the Nakai reference teaches an epitaxial layer thickness of 2um to 10 um notes para 0045.
	With regards to claims 4 and 12, the Nakai reference teaches a denuded zone between the BMD layer and the epitaxial layer, note para 0008.
	With regards to claims 6 and 14, the Nakai et al reference teaches in its Table 2 (BSF), the feature
a ratio of a maximum density of oxygen precipitates to a minimum density of oxygen precipitates is in a range of about 1.25 to 1.30, wherein each of the maximum density and the minimum density is taken along any radial direction from center to edge of the wafer at an interval of about 5 mm in the
BMD layer.
	With regards to claim claims 8 and 16, the Nakai et al reference teaches in Table 2 (BSF), the feature of an average density of oxygen precipitates in the BMD layer following the visualization treatment and/or the second treatment is about 4«10°/cm3 or more.  
	With regards to claims 9 and 17, the Nakai et al reference for the reasons above renders the ratio obvious to one of ordinary skill in the art before the filing of the instant invention.

Claim(s) 18 to 20, 22, 24, 25, 32 to 34 and 35 to 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (2010/0047563).
	The Nakai et al reference teaches an epitaxial wafer and method of growth, note entire reference.  The wafer consists of an epitaxial layer and is made of silicon. The Nakai et al reference shows in the abstract, Figures 1 and 2; [0022]-[0033], [0039], [0045], [0053], [0066]-[0079], Tables 1 and 2, an epitaxial wafer, comprising: an epitaxial layer with a bulk micro defect (BMD) on the layer
para [0053].  The wafer is substantially free of crystal origin particle defects.  The wafer is subjected to visualization treatment  which includes wherein the first treatment includes heating the wafer at about 1150 °C for 2 minutes and then between about 950 to 1000 °C for 16 hours, and the second treatment includes heating the wafer at about 780 °C for 3 hours and then between about 950 to 1000 °C for 16 hours [referring to its [0066]-[0079, [0088]-[0094]] . The sole difference between the instant claim and the prior art is the density difference between the visualization treatments. However,  in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable ratio of density of oxygen precipitates between the two treatments in the Nakai et al reference in order to grow the desired wafer properties, as the visualization treatments are known to one of ordinary skill in the art to material effect the amount or density of the oxygen precipitates.
	With regards to claims 19 and 33, the ratio set forth is merely the opposite of the ratio of claim 1 and therefore obvious to one of ordinary skill in the art over the Nakai et al reference for the same reasons as above. 
	With regards to claims 19 and 34, the Nakai reference teaches a denuded zone between the BMD layer and the epitaxial layer, note para 0008.
	With regards to claims 22 and 36, the Nakai et al reference teaches in its Table 2 (BSF), the feature
a ratio of a maximum density of oxygen precipitates to a minimum density of oxygen precipitates is in a range of about 1.25 to 1.30, wherein each of the maximum density and the minimum density is taken along any radial direction from center to edge of the wafer at an interval of about 5 mm in the
BMD layer.
	With regards to claim claims 24 and 37, the Nakai et al reference teaches in Table 2 (BSF), the feature of an average density of oxygen precipitates in the BMD layer following the visualization treatment and/or the second treatment is about 4«10°/cm3 or more.  
	With regards to claims 25 and 38, the Nakai et al reference for the reasons above renders the ratio obvious to one of ordinary skill in the art before the filing of the instant invention.

Claim(s) 5, 13, 21 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (2010/0047563).
	The Nakai et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the thickness of the epitaxial layer and denuded zone.  . However,  in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable combined thickness of  the two layers in the Nakai et al reference in order to have the proper layers for further processing into devices.
Claim(s) 7, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (2010/0047563).
	The Nakai et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the heat treatment areas. However,  in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable places to heat treat the wafer in the Nakai et al reference in order to create the specific amount of BMDs as the treatments do affect the BMD amounts.

	Claims 26 to 31 stand allowed over the prior art of record.  The prior art of record does not teach nor render obvious the instantly claimed invention, noting the specific three step heat treatment of a silicon wafer as set forth in the claims.

			Examiner’s Remarks

	The Knerer et al,  and Jp 2005203575 references are merely cited of interest as showing the state of the art in silicon wafer treatments.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714